DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the recitation of “the stress relieving portion is provided in a region that does not intersect with a straight line connecting the first fastening hole and the second fastening hole located adjacent to the first fastening hole when the at least one of the resistor element or the integrated circuit is disposed on the straight line, and 

Regarding claims 4 and 6-8, as depending from, and therefore encompassing all of the features and limitations of claim 1, these claims are rejected for similar reasons.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki et al. (JP2002344092A) in view of Fornage (US 2014/0168913 A1).

Regarding claim 1, Naoyuki discloses a circuit board (Fig. 1 element 1) fastened to a predetermined part (Fig. 1 element 52) by a fastener (Fig. 1 element 11), the circuit board having a plurality of fastening holes (as shown in Fig. 5a as element 4 and equivalent, and discussed in Paragraph [0002]) used to fasten the circuit board to the predetermined part, the fastening holes including a first fastening hole and a second fastening hole (as shown in Fig. 5a), the circuit board comprising a plurality of electronic components (Fig. 2a element 7) mounted on a surface of the circuit board, wherein:
the circuit board has a stress relieving portion (Fig. 1 element 21) for relieving stress provided around the first fastening hole (as discussed in Paragraph [0010]); and
the stress relieving portion is provided in a region that does not intersect with a straight line connecting the first fastening hole and the second fastening hole located adjacent to the first fastening hole when (wherein a straight line connecting adjacent fastening holes, as shown in Fig. 5a, would form either a horizontal, vertical, or diagonal line, and as shown in Figs. 3a and 3b, both horizontal and vertical lines would not intersect the stress relieving portion element 211 or element 212 respectively), and
the stress relieving portion is provided in a region that intersects with the straight line when the at least one electronic components is not disposed on the straight line (as shown in Fig. 1 wherein the electronic component 7 is not disposed on the diagonal line between fastening holes, as set forth above).
Naoyuki does not expressly disclose wherein the plurality of electronic components includes at least one of a resistor element or an integrated circuit.
Fornage teaches wherein a plurality of electronic components includes at least one of a resistor element or an integrated circuit (as discussed in Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the electronic components of Naoyuki would be resistor elements or an integrated circuit, as are common components in electronic devices in the art, and one of ordinary skill in the art would be motivated to align these components with the stress relieving portions in the circuit board of Naoyuki since they would recognize these components as needing additional protection from stress, as is further taught by Fornage (Paragraph [0007]).

Regarding claim 4, Naoyuki in view of Fornage discloses the circuit board as set forth in claim 1 above and further wherein the electronic component is an electronic component that develops an abnormality when a predetermined degree of distortion stress is applied to the circuit board in a state of not having the stress relieving portion (as discussed in the Naoyuki Abstract and Naoyuki Paragraph [0006]).

Regarding claim 6, Naoyuki in view of Fornage discloses the circuit board as set forth in claim 1 above and further wherein the stress relieving portion is a through-hole (as shown in Naoyuki Fig. 3c and discussed in Naoyuki Paragraph [0026]).

Regarding claim 7, Naoyuki in view of Fornage discloses the circuit board as set forth in claim 1 above and further wherein the stress relieving portion is a recess (as shown in Naoyuki Fig. 4 and discussed in Naoyuki Paragraph [0027]).

Regarding claim 8, Naoyuki in view of Fornage discloses the circuit board as set forth in claim 1 above and further comprising at least one wiring layer that is made of metal and provided inside the circuit board (as discussed in Naoyuki Paragraphs [0024] and [0029] wherein metal wiring layers inside of a multilayer circuit board are well known in the art), wherein the stress relieving portion is a region around the fastening hole (as shown in Naoyuki Fig. 1) in which the wiring layer is not provided (as shown in Naoyuki Figs. 2a, 2b, 5b, and 5c and discussed in Naoyuki Paragraphs [0021]-[0023] wherein it would have been obvious to one of ordinary skill in the art to not put the wiring layer in a location to be removed from the circuit board).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 4, and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835